DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Preliminary Amendment filed on January 7, 2020 has been entered and made of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-12 of U.S. Patent No. 10,542,953 to Krimsky. Although the claims at issue are not identical, they are not patentably distinct from each other because Krimsky teaches the claimed invention as follows:

Claim 21					Krimsky
A method of planning a lung procedure, the method comprising:
determining locations of lumens in an image of a patient’s lungs;
determining locations of fissures of the patient’s lungs in the image;





displaying a three-dimensional (3D) model of the patient’s lungs based on the image;


displaying a plan for performing a lung procedure on the patient’s lungs;
adjusting the plan for the lung procedure based on the determined locations of lumens and fissures in the image; and
displaying the adjusted plan for the lung procedure.
A method of planning a medical procedure, the method comprising: …
determining locations of lumens in the patient’s lungs in the image data; determining locations of fissures of the patient’s lungs in the image data … ; generating a three-dimensional (3D) model of the patient’s lungs based on the image data, the 3D model showing the lumens in the patient’s lungs and the fissures of the patient’s lungs;
displaying a view of the 3D model including the fissures of the patient’s lungs and the locations of the lumens in the patient’s lungs for viewing by a clinician; …
displaying the plan for the medical procedure;
adjusting the plan for the medical procedure based on the determined locations of fissures and lumens in the image data; and
displaying the adjusted plan for the medical procedure (See for example, Claim 1 at Col. 18 line 65 through Col. 19 line 20).


	Claim 22					Krimsky
The method according to claim 21,
wherein displaying the plan includes displaying a view of the 3D model showing areas of the patient’s lungs to be treated.
The method according to claim 1,
wherein displaying the plan includes displaying a view of the 3D model showing areas of the patient’s lungs to be treated (i.e., Claim 2 at Col. 19 lines 21-23).


	Claim 23					Krimsky
The method according to claim 22,
wherein displaying the plan includes displaying a view of the 3D model showing the locations of the lumens in the patient’s lungs in the areas of the patient’s lungs to be treated.
The method according to claim 2,
wherein displaying the plan further includes displaying a view of the 3D model showing the locations of lumens in the patient’s lungs in the areas of the patient’s lungs to be treated (i.e., Claim 3 at Col. 19 lines 24-27).



	Claim 24					Krimsky
The method according to claim 21,
wherein the locations of the fissures are determined based on the determined locations of the lumens in the patient’s lungs.
… determining locations of fissures of the patient’s lungs in the image data based on the determined locations of the lumens in the patient’s lungs (i.e., Claim 1 at Col. 19 lines 4-6);


	Claim 25					Krimsky
The method according to claim 21,
wherein the 3D model shows the lumens in the patient’s lungs and the fissures of the patient’s lungs.
… the 3D model showing the lumens in the patient’s lungs and the fissures of the patient’s lungs (i.e., Claim 1 at Col. 19 lines 7-10);


	Claim 26					Krimsky
The method according to claim 21, further comprising:
determining a degree of completeness of the fissures of the patient’s lungs; and
determining a point where incompleteness of a fissure begins.
The method according to claim 1, further comprising:
determining a degree of completeness of the fissures of the patient’s lungs; and
determining a point where incompleteness of a fissure begins (i.e., Claim 6 at Col. 19 lines 34-38).



	Claim 27					Krimsky
The method according to claim 21,
wherein the plan for the lung procedure is adjusted when it is determined that lumens in a first area of the patient’s lungs are connected to lumens in a second area of the patient’s lungs.
The method according to claim 1,
wherein the plan for the medical procedure is adjusted when it is determined that lumens in a first area of the patient’s lungs are connected to lumens in a second area of the patient’s lungs (i.e., Claim 7 at Col. 19 lines 39-42).


	Claim 28					Krimsky
The method according to claim 27,
wherein the first and second areas of the patient’s lungs are first and second lobes of the patient’s lungs.
The method according to claim 7,
wherein the first and second areas of the patient’s lungs are first and second lobes of the patient’s lungs (i.e., Claim 8 at Col. 19 lines 43-45).


	Claim 29					Krimsky
The method according to claim 27,
wherein the first and second areas of the patient’s lungs are first and second portions of a single lobe of the patient’s lungs.
The method according to claim 7,
wherein the first and second areas of the patient’s lungs are first and second portions of a single lobe of the patient’s lungs (i.e., Claim 9 at Col. 19 lines 46-48).


	Claim 30					Krimsky
A system for planning a lung procedure, the system including:
a display device configured to display a plan for performing a lung procedure on a patient’s lungs; and

a computing device operably coupled to the display device and configured to:

determine locations of lumens in an image of the patient’s lungs;
determine locations of fissures of the patient’s lungs in the image;
generate a three-dimensional (3D) model of the patient’s lungs based on the image; and
adjust the plan for the lung procedure based on the determined locations of fissures and lumens in the image.
A system for planning a medical procedure, the system including:
… a display device configured to display a plan for the medical procedure …


a computing device configured to:
receive image data of a patient’s chest; …
determine locations of lumens in the image data;
determine locations of fissures of the patient’s lungs in the image data … ; and
generate a three-dimensional (3D) model of the patient’s lungs based on the image data … 
wherein the computing device is configured to adjust the plan for the medical procedure based on the determined locations of fissures and lumens in the image data … (See for example, Claim 10 at Col. 19 line 49 through Col. 20 line 12).


	Claim 31					Krimsky
The system according to claim 30,
wherein the display device is configured to display the adjusted plan for the lung procedure.
… the display device is configured to display the adjusted plan for the medical procedure … (i.e., Claim 10 at Col. 20 lines 9-10);


	Claim 32					Krimsky
The system according to claim 30,
wherein the locations of the fissures are determined based on the determined locations of the lumens in the patient’s lungs.
… determine locations of fissures of the patient’s lungs in the image data based on the determined locations of the lumens in the patient’s lungs … (i.e., Claim 10 at Col. 19 lines 55-57);


	Claim 33					Krimsky
The system according to claim 30,
wherein the 3D model shows the fissures of the patient’s lungs and the lumens in the patient’s lungs.
… the 3D model showing the fissures of the patient’s lungs and the locations of the lumens in the patient’s lungs (i.e., Claim 10 at Col. 19 line 59 through Col. 20 line 2);


	Claim 34					Krimsky
The system according to claim 30,
wherein the plan includes a view of the 3D model showing the fissures of the patient’s lungs.
… the plan including a view of the 3D model showing the fissures of the patient’s lungs … (i.e., Claim 10 at Col. 20 lines 4-5);


	Claim 35					Krimsky
The system according to claim 34,
wherein the view of the 3D model shows areas of the patient’s lungs to be treated.
The system according to claim 10,
wherein the view of the 3D model shows areas of the patient’s lungs to be treated (i.e., Claim 11 at Col. 20 lines 13-15).


	Claim 36					Krimsky
The system according to claim 35,
wherein the view of the 3D model shows the lumens in the patient’s lungs in the areas of the patient’s lungs to be treated.
The system according to claim 11,
wherein the displayed view of the 3D model further shows the locations of the lumens in the patient’s lungs in the areas of the patient’s lungs to be treated (i.e., Claim 12 at Col. 20 lines 16-19).


Claims 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,543,044 to Krimsky. Although the claims at issue are not identical, they are not patentably distinct from each other because Krimsky teaches the claimed invention as follows:

Claim 37					Krimsky
A system for planning a lung procedure, the system including:
a display device configured to display a plan for performing a lung procedure on a patient’s lungs; and
a computing device operably coupled to the display device and configured to:
determine locations of pleural surfaces of the patient’s lungs in an image of the patient’s lungs;
identify a treatment target in the patient’s lungs;
generate a three-dimensional (3D) model of the patient’s lungs based on the image;

determine whether the treatment target invades the pleural surfaces; and
adjust the plan for the lung procedure based on the determination that the treatment target invades the pleural surfaces.
A system for planning a medical procedure, the system including:
… a display device configured to display a plan for the medical procedure …
… a computing device configured to: receive image data of a patient’s chest; 

… determine locations of pleural surfaces of the patient’s lungs in the image data … 

identify a treatment target in the patient’s lungs;
generate a three-dimensional (3D) model of the patient’s lungs based on the image data …
determine whether the treatment target invades the pleural surfaces;
… wherein the computing device is configured to adjust the plan for the medical procedure based on the determination that the treatment target invades the pleural surfaces (See for example, Claim 10 at Col. 20 lines 38-61).


	Claim 38					Krimsky
The system according to claim 37,
wherein the display device is configured to display the adjusted plan for the lung procedure.
… the display device is configured to display the adjusted plan for the medical procedure … (i.e., Claim 10 at Col. 20 lines 58-59);


Claims 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,543,044 to Krimsky in view of Reeves et al. (U.S. Pub. No. 2004/0252870).  The teachings of Krimsky have been discussed above.
As to claim 39, Krimsky does not explicitly claim wherein the plan includes a view of the 3D model showing the pleural surfaces of the patient’s lungs.
Reeves et al. teaches a plan that includes a view of the 3D model showing the pleural surfaces of the patient’s lungs (See for example, FIG. 33, “pleural surface”, Paragraph [0335]).
Krimsky and Reeves et al. are combinable because they are from the field of digital image processing for lung volume characterization.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Krimsky by incorporating the plan includes a view of the 3D model showing the pleural surfaces of the patient’s lungs.
The suggestion/motivation for doing so would have been to accurately visualize and measure the treatment target with respect to important structures within the volume.
Therefore, it would have been obvious to combine Reeves et al. with Krimsky to obtain the invention as specified in claim 39.

As to claim 40, Krimsky does not explicitly claim wherein the 3D model shows the pleural surfaces of the patient’s lungs and the treatment target.
Reeves et al. teaches a 3D model that shows the pleural surfaces of the patient’s lungs and the treatment target (See for example, FIG. 33, “The nodule, approximately 5.5 mm in diameter, is removed from the pleural surface”, Paragraph [0335]).
Therefore, in view of Reeves et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krimsky by incorporating the 3D model shows the pleural surfaces of the patient’s lungs and the treatment target, in order to accurately visualize and measure the treatment target with respect to important structures within the volume.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M TORRES/Examiner, Art Unit 2664